Citation Nr: 0812613	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  06-13 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from September 1951 to June 
1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Waco, 
Texas.  


FINDING OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Even if the Board were assume that the veteran 
experienced in-service noise consistent with the 
circumstances of his service, no hearing loss disability was 
shown in service or for many years thereafter,  and the only 
competent opinions on the question of medical nexus does not 
support a  finding that his bilateral hearing loss disability 
is the result of his military service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss are not met.   38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.385 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claims, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case the RO).  
Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a  January 2005 letter from the RO to the 
veteran specifically notified him of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to service connection , and of the division of 
responsibility between the veteran and VA for obtaining this 
evidence.  The RO also requested  that the veteran provide 
information about evidence not in his possession, identifying 
what type of evidence VA is responsible for obtaining, and 
emphasizing  the veteran's responsibility to ensure that VA 
obtains all evidence not in the possession of a Federal 
department or agency.  Hence, the January 2005 letter put the 
veteran on notice to furnish evidence in his possession..  
Further, a March 2006 letter, the RO generally informed the 
appellant how disability ratings and effective dates are 
assigned, as well as the type of evidence that impacts these 
determinations.  

After the issuance of each notice identified above, the July 
2005 SOC, and the May and November 2006 supplemental SOCs 
(SSOCs) reflects readjudication of the claim.  Hence, the 
appellant is not shown to be prejudiced by the timing of 
VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also, Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a SOC or supplemental SOC (SSOC), is sufficient to 
cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  The information and 
evidence associated with the claims file consist of the 
veteran's service treatment records, VA medical treatment 
records, the report of a March 2005 VA audiological 
evaluation and an  addendum provided by another VA examiner 
in September 2006, as well as statements provided by the 
veteran and by his  representative, on his behalf.  Further, 
there is no indication  or allegation that there is any 
additional relevant evidence to be obtained.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).


II.  Factual Background

Service records reflect no complaint, diagnosis or findings 
pertaining to hearing loss.  Pre-induction, induction, and 
discharge examination reports describe whispered and spoken 
voice testing as 15/15, bilaterally.  There are no additional 
audiological testing results from the veteran's military 
service.  The veteran's report of discharge shows award of 
the Korean Service Medal with 2 Bronze stars and United 
Nations Service Medal.  His military occupational specialty 
was listed as infantry.  

Post-service VA records dated in 2004 are negative for any 
complaint, finding or diagnosis pertinent to hearing loss.  
Upon VA audiometric examination in March 2005, the 
audiologist reviewed the claims file.  She noted that the 
veteran reported decreased hearing since 1953.  He 
experienced hearing difficulty particularly when attempting 
to hear the television or at social gatherings.  He reported 
occasional ear pain which started about years earlier, but he 
did not seek medical treatment at that time.  He reported 
right ear buzzing since approximately 2-3 years before.  
History of noise exposure included in-service exposure to 
tanks, engines, and gunfire.  Post service, he worked with 
farming equipment for 7-10 years.  He drove a truck for 19 
years.  Recreational noise exposure included hunting and 
carpentry work.  

On authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
45
105
105
LEFT
20
15
40
75
95

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.

The diagnosis was bilateral sensorineural hearing loss.  
Based on her review of the medical records, the history as 
related by the veteran, and the testing results, the 
audiologist opined that the veteran 's hearing loss was 
consistent with a lifetime history of noise exposure, and the 
cause of hearing loss could not be determined without 
resorting to speculation.  

Thereafter, a VA physician reviewed the claims file and in a 
September 2006 statement, he indicated that he saw patients 
at the age of 76 who had the same hearing loss without 
military experience.  He agreed with the March 2005 
audiologist's opinion that without pre-military and post-
military audiograms, it would be speculative to assume that 
the veteran's hearing loss was of service origin.  

III.  Analysis 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
5000, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  

The veteran asserts that service connection is warranted for 
bilateral hearing loss in that he was exposed to a 
significant amount of noise during service as he served as a 
gunner and used heavy weapons.  He also fired a rocket 
launcher.  He argues that no audiometric testing was 
performed at time of discharge and that previous voice 
testing results were carried over.  He recalls that after his 
return from service, he had to ask people to repeat 
themselves because of his hearing impairment.  

However, upon review of the record in light of above-noted 
legal authority, the Board finds  that the claim must be 
denied.  

As indicated above, no hearing loss was shown in service.  
The Board notes, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Competent evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Recent audiometry results establish that the veteran has 
hearing loss in each ear to an extent recognized as a 
disability.  However, even if, given the veteran's service in 
the infantry during the Korean Conflict, the Board were to 
accept the veteran's allegations of significant in-service 
noise exposure as credible and consistent with the 
circumstances of his service (see 38 U.S.C.A. § 1154 (West 
2007), the competent, probative evidence does not support a 
finding that the veteran's current hearing loss is the result 
of his service.  In this regard, the Board points out that 38 
U.S.C.A. § 1154 does not alter the fundamental requirements 
of a diagnosis, and a medical nexus to service.  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996).

In this case, the earliest physical evidence of hearing loss 
is dated in 2005.  This is approximately 50 years after 
separation from service.  Although the veteran claims 
symptoms associated with hearing loss since separation from 
service, this lengthy period without treatment does not 
support a finding of continuity of symptomatology, and tends 
to weigh against the claim.  See Maxson v. Gober, 230 F3d 
1330 (Fed. Cir. 2000).  Moreover, there simply is no 
competent evidence to show that the veteran's bilateral 
hearing disability is the result of his military service.  In 
fact, the only opinions to address this matter-the March 
2005 opinion of an audiologist and a September 2006 opinion 
of a physician-do not support the veteran's claim.  They 
each indicated that it would be speculative to assume that 
the veteran's current hearing impairment resulted from 
inservice noise exposure from so many years earlier.  
Significantly, neither the veteran nor his representative has 
presented, identified, or even alluded to the existence of a 
probative opinion that supports the claim.  

The Board notes that the appellant's contentions as to 
etiology of his hearing loss has been considered.  It is 
noted that he is competent as a lay person to report on that 
which he has personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  However, there is no evidence or assertion that the 
veteran has the specialized medical knowledge and expertise 
to competently render a medical opinion as to cause or 
etiology of the claimed disability.  See Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  The same 
is true of the veteran's representative, who has provided 
argument on the veteran's behalf.  Hence, none of the lay 
assertions in this regard have probative value.

For all the foregoing reasons, the Board finds that the 
claims for service connection for bilateral hearing loss must 
be denied.  In reaching this conclusion , the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the competent, 
probative evidence weighs against the claim, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.  




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


